EXHIBIT 99.1 ROWAN COMPANIES, INC. OFFSHORE RIG FLEET AND CONTRACT STATUS As of September 19, 2007 OFFSHORE RIGS Contract Status LeTourneau Depth (feet) Year in Day Rate Estimated Name Class Water Drilling Service Location Customer (in thousands) Duration Comments ($ in thousands) Cantilever Jack-up Rigs: 240C #2 240-C 400 35,000 2009 TBD TBD TBD TBD Rig planned for construction with delivery expected in 2009. 240C #1 240-C 400 35,000 2008 TBD TBD TBD TBD Rig currently under construction with delivery expected during 3Q 2008. J.P. Bussell 225-C 300 35,000 2007 TBD TBD TBD TBD Rig currently under construction with delivery expected during 3Q 2008. Hank Boswell 225-C 300 35,000 2006 Middle East Saudi Aramco Low 190s March 2011 Bob Keller 225-C 300 35,000 2005 Gulf of Mexico El Paso Low 170s January 2008 Scooter Yeargain 225-C 300 35,000 2004 Middle East Saudi Aramco Low 190s March 2011 Bob Palmer 224-C 550 35,000 2003 Gulf of Mexico BP Low 220s June 2009 BP assigned the contract to Petrobras for one well. Rowan Gorilla VII 219-C 400 35,000 2002 North Sea Maersk Mid 250s October 2007 Rowan Gorilla VI 219-C 400 35,000 2000 North Sea Talisman Mid 290s November 2007 BG Mid 260s May 2008 Base day rate is shown, exclusive of contract mobilization/modification payments.Depending upon the operating area, total revenues are expected to average between $310 and $370 per day. Rowan Gorilla V 219-C 400 35,000 1998 North Sea Total Mid 170s March 2009 Rig incurred approximately two days of August downtime. Total Low 260s August 2010 Rowan Gorilla IV 200-C 450 35,000 1986 Gulf of Mexico PXP Mid 180s March 2008 Rowan Gorilla III 200-C 450 30,000 1984 Trinidad Petro-Canada Low 250s March 2008 Rowan Gorilla II 200-C 450 30,000 1984 Gulf of Mexico Devon Mid 170s April 2008 Rowan-California 116-C 300 30,000 1983 Middle East Saudi Aramco Mid 110s April 2009 Cecil Provine 116-C 300 30,000 1982 Gulf of Mexico Apache Low 100s September 2007 Rig is expected to enter shipyard on September 20 for approximately 10 daysfor inspections. Gilbert Rowe 116-C 350 30,000 1981 Middle East Maersk Low 190s January 2009 Arch Rowan 116-C 350 30,000 1981 Middle East Saudi Aramco Mid 110s April 2009 Charles Rowan 116-C 350 30,000 1981 Middle East Saudi Aramco Mid 110s April 2009 Rowan-Paris 116-C 350 30,000 1980 Middle East Maersk Low 190s January 2009 Rowan-Middletown 116-C 350 30,000 1980 Middle East Saudi Aramco Mid 110s April 2009 Conventional Jack-up Rigs: Rowan-Juneau 116 300 30,000 1977 Gulf of Mexico ENI Mid 100s October 2007 Rowan-Alaska 84 350 30,000 1975 Gulf of Mexico Devon Low 100s January 2008 Rowan-Louisiana 84 350 30,000 1975 Gulf of Mexico Helix ERT Mid 90s October 2007 Rowan-Anchorage 52 250 20,000 1972 Gulf of Mexico Helix ERT Mid 60s October 2007 Rig Class denotes LeTourneau, Inc. hull number. 200-C is a Gorilla class unit designed for extreme hostile environment capability. 219-C is a Super Gorilla class unit, an enhanced version of the Gorilla class, and 224-C is a Super Gorilla XL design. 225-C is a Tarzan Class unit.240-C is LeTourneau's latest jack-up design.Unless otherwise indicated, all day rates include estimated amortization of contract mobilization/modification revenues.Estimated contract durations reflect either stated drilling periods or expected time required for the contracted well or wells. ROWAN HEREBY ADVISES THAT THE TABLE SET FORTH ABOVE MAY CONTAIN INACCURATE, INCOMPLETE AND/OR INCORRECT INFORMATION AND IS SUBJECT TO CHANGE AT ANY TIME. THE INFORMATION SHOULD NOT BE RELIED UPON FOR ANY PURPOSE, AND ROWAN HEREBY DISCLAIMS ANY LIABILITY RELATING TO THE USE OF THE INFORMATION SET FORTH ABOVE. This report contains forward looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, including, without limitation, statements as to the expectations, beliefs and future expected financial performance of the Company that are based on current expectations and are subject to certain risks, trends and uncertainties that could cause actual results to differ materially from those projected by the Company. Relevant factors have been disclosed in the Company's filiings with the U. S. Securities and Exchange Commission.
